Proceeding pursuant to CPLR article 78 (initiated in this court pursuant to Education Law, § 6510, subd 5) to review a determination of the Commissioner of Education which suspended petitioner’s license to practice dentistry in the State of New York for one year, with a stay of the execution of the last 11 months of the suspension.
Petitioner does not dispute the fact that she was found in violation of article 33 of the Public Health Law. She admitted by stipulation to improperly dispensing controlled substances for use by herself for back pains and by her boyfriend to suppress appetite and control obesity. Petitioner seeks in this proceeding a stay of the remaining one-month suspension of license imposed upon her.
Our power to review administrative action is limited. The test as set out in Matter of Pell v Board of Educ. (34 NY2d 222) is whether the punishment is so disproportionate to the offense, in light of all the circumstances, as to be shocking to one’s sense of fairness. The instant misconduct is serious in nature and we see no reason to disturb the punishment imposed.
*996Determination confirmed, and petition dismissed, without costs. Main, J. P., Mikoll, Yesawich, Jr., Levine and Harvey, JJ., concur.